1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11       DELAWARE LIFE INSURANCE                 Case No. 3:18-cv-00944-L-MSB
         COMPANY,
12                                               ORDER:
                        Plaintiff,
13                                               (1) ADOPTING REPORT AND
         v.                                          RECOMMENDATION [DOC. 57];
14
         MARY ELIZABETH MOORE, an                (2) GRANTING IN PART AND
15       individual; ESTATE OF RICHARD              DENYING IN PART JOINT
         LYNWOOD MOORE, by and                      MOTION FOR SETTLEMENT
16       through the Administrator of the           [DOC. 35];
         Estate; KEVIN RICHARD MOORE,
17       an individual; CKM, a minor, by and     (3) GRANTING JOINT MOTION
         through his Guardian ad Litem; and          FOR ORDER SEEKING
18       DOES 3 through 10, inclusive,               DISTRIBUTION OF DEATH
                                                     BENEFIT, REIMBURSEMENT
19                      Defendants.                  OF FEES AND COSTS,
                                                     DISCHARGE OF PLAINTIFF
20                                                   AND DISMISSAL OF ACTION
                                                     WITH PREJUDICE [DOC. 59]
21
22
              The parties have filed a joint motion for approval of a settlement agreement
23
     involving a minor [Doc. 35].1 The parties also filed a joint motion for order [Doc.
24
     59] following the report and recommendation of the Honorable Michael S. Berg,
25
26
     1
       It appears the parties filed the joint motion for settlement twice, with the second
27   filing including a declaration in support of approving the joint motion in light of the
     minor’s compromise. Substantively, the pleadings appear identical. As such, the
28   Court disposition of docket number 35 applies equally to docket number 40.
                                               -1-               CASE NO. 3:18-cv-00944-L-MSB
1    United States Magistrate Judge, recommending this Court GRANT IN PART and
2    DENY IN PART the parties’ joint motion for settlement [Doc. 57]. For the reasons
3    stated herein, the Court ADOPTS the magistrate judge’s report and recommendation
4    in its entirety.
5           On December 6, 2018, Delaware Life filed the operative Complaint in
6    interpleader and for declaratory relief regarding the conflicting claims to the death
7    benefit under an annuity contract between the Estate of Richard L. Moore, Mary
8    Moore, Kevin Moore (decedent Richard L. Moore’s adult son, and CKM (decedent
9    Richard L. Moore’s minor son) [ECF No. 28-3].2 On August 29, 1987, Richard L.
10   Moore and Mary Moore (collectively “the Moores”) married. On September 27,
11   2001, while married, the two purchased the annuity contract underlying this matter,
12   a Certificate for Flexible Payment Deferred Combination Variable and Fixed Group
13   Annuity Contract Nonparticipating, Certificate No. 84-8400-001940 (the “Annuity
14   Contract”) from Sun Life Insurance Company (“Sun Life”) at a price of $1.2 million.
15   The Moores designated the “Surviving Spouse” as 100% Primary Beneficiary when
16   applying for the Annuity Contract. See ECF No. 28-4 at 11. On May 28, 2013, Mary
17   Moore filed for dissolution of the marriage. Effective July 21, 2014, Sun Life
18   changed its name to Delaware Life Insurance Company (“Delaware Life”). On
19   December 10, 2015, prior to the final Dissolution Judgment, the Moores entered into
20   a marital settlement agreement (the “MSA”), which stated that the decedent Richard
21   L. Moore and Mary Moore would each own “undivided 50% interest” after
22   dissolution of the marriage. On March 7, 2017, the Dissolution Judgment was
23   entered dissolving the Moores’ marriage.
24          On December 25, 2017, Richard L. Moore died intestate, leaving no surviving
25   spouse and two sons including minor CKM. On February 14, 2018, Mary Moore,
26
27          2
             Plaintiff Delaware Life filed its initial Complaint bringing the same causes
     of action on May 15, 2018 to resolve conflicting claims to the death benefit under the
28   Annuity Contract by decedent’s estate and Mary Moore.
                                              -2-               CASE NO. 3:18-cv-00944-L-MSB
1    mother of the decedent’s only heirs, Kevin Moore and minor CKM, filed a Petition
2    for Probate and Letters of Administration with Authorization to Administer the Estate
3    pursuant to the Independent Administration of Estates Act (the “Probate Petition”) in
4    the Probate Court for the Superior Court of California, County of San Diego, Central
5    Branch (“Probate Court”), In Re Estate of Richard L. Moore, Case No. 37-2018-
6    00007575-PR-LA-CTL (“Probate Proceeding”). The Probate Court approved Mary
7    Moore’s Probate Petition and issued an Order for Probate on April 4, 2018. On
8    Septmeber 27, 2018, Mary Moore, acting as administrator for the decedent’s estate,
9    filed an ex parte petition for order authorizing the administrator to execute a
10   settlement agreement and/or other pleadings to allow for the equal distribution of
11   annuity benefit between the estate and administrator. The Probate Court held the
12   hearing on the ex parte motion on October 5, 2018. At the hearing, the Probate Court
13   appointed a Guardian Ad Litem, Jeffrey T. Vanderveen, Esq. (Guardian Ad Litem”),
14   for CKM and continued the hearing to November 9, 2018. On November 2, 2018,
15   the filed his report recommending approval of the ex parte petition after reviewing
16   the petition and interviewing CKM and Mary Moore. On November 9, 2018, the
17   Probate Court issued an order approving the ex parte petition and authorizing Mary
18   Moore to execute a settlement agreement and other necessary documents to facilitate
19   an equal division of the Annuity Contract and to resolve the interpleader proceeding,
20   in her capacity as Administrator for decedent’s estate.
21         On December 6, 2018, the parties filed a joint motion to join decedent’s only
22   heirs, Kevin Moore and minor CKM; the motion also sought reimbursement of
23   attorneys’ fees and costs to Delaware Life, Delaware Life’s discharge of liability,
24   distribution of proceeds to decedent’s estate and Mary Moore and dismissal. The
25   Court’s December 6, 2018 Order joined decedent’s heirs and deemed the First
26   Amended Complaint filed but denied the remainder of the motion as Civil Local Rule
27   17.1 requires all settlement agreements to be reviewed by a magistrate judge before
28   any order of approval will issue. On February 21, 2019, Michael S. Berg, United
                                              -3-               CASE NO. 3:18-cv-00944-L-MSB
1    States Magistrate Judge, issued a report and recommendation pursuant to 28 U.S.C.
2    636(b)(1) and the Local Rules. After reviewing the settlement agreement and binding
3    law, Judge Berg found that the equal division of the Annuity between Ms. Moore and
4    decedent’s estate to be a fair and reasonable resolution and in the best interests of the
5    parties, including CKM. Judge Berg also recommended that the attorneys’ fees
6    accounted for in the settlement be reduced from $58,480.76 to $24,260.36. Judge
7    Berg set a briefing schedule by which any party could file written objections with the
8    Court. To this point, no party has filed any objection to Judge Berg’s report and
9    recommendation.
10        A district judge "may accept, reject, or modify the recommended disposition"

11   on a dispositive matter prepared by a magistrate judge proceeding without the consent

12   of the parties for all purposes. Fed. R. Civ. P. 72(b)(3); see 28 U.S.C. § 636(b)(1)(B).

13   "The court shall make a de novo determination of those portions of the [report and

14   recommendation] to which objection is made." 28 U.S.C. § 636(b)(1). When no

15   objections are filed, de novo review is waived. Section 636(b)(1) does not require

16   review by the district court under a lesser standard. Thomas v. Arn, 474 U.S. 140,

17   149-50 (1985). The "statute makes it clear that the district judge must review the

18   magistrate judge's findings and recommendations de novo if objection is made, but

19   not otherwise." United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

20   (en banc) (emphasis in original).

21         In the absence of objections, the Court adopts Judge Berg’s report and

22   recommendation [Doc. 57]. Accordingly, the Court approves the settlement between

23   Ms. Moore and the decedent’s estate, including CKM but reduces Plaintiff’s

24   attorneys’ fees to $24,260.36. After reimbursement for attorneys’ fees, Delaware
25   Life is hereby ordered to distribute the Annuity proceeds between Ms. Moore and the
26   decedent’s estate as previously agreed in their settlement agreement. As such, the
27   parties’ joint motion for settlement [Doc. 35, 40] is granted in part and denied in part.
28   Moreover, the parties’ joint motion for order is granted. Accordingly, Plaintiff is

                                               -4-                CASE NO. 3:18-cv-00944-L-MSB
1    discharged from liability, service of the first amended complaint and Defendants’
2    responses is waived, and this action is dismissed with prejudice.
3
           IT IS SO ORDERED.
4
5
     DATED: June 12, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -5-               CASE NO. 3:18-cv-00944-L-MSB
